





CITATION: United States of
      America v. Gionet, 2011 ONCA 217



DATE:  20110321



DOCKET: C52165



COURT OF APPEAL FOR ONTARIO



Doherty, LaForme and Epstein JJ.A.



BETWEEN



The United States of America and the Attorney General
          of Canada



Respondent



and



Rejean Stephen Gionet



Appellant



Erin Dann, for appellant



Nancy Dennison, for the respondent



Heard:  March 21, 2011



On appeal from the order of committal of Justice I.S. McMillan
          of the Superior Court of Justice dated January 4, 2010.



APPEAL BOOK ENDORSEMENT



[1]

The appellant advances only one ground of appeal.  He argues that there
    was no evidence that he was party to the conspiracy charge.  He does not resist
    committal on the trafficking charge.

[2]

We are satisfied that the prior relationship among the alleged
    conspirators and the frequency of the transactions during the term of the
    alleged agreement were sufficient to provide a basis upon which a trier of fact
    could reasonably infer that the appellant was a party to an ongoing conspiracy
    to traffic in a narcotic.

[3]

The appeal is dismissed.


